                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

In re                                               Chapter 11

BOY SCOUTS OF AMERICA, et al.,                      Case No. 20-10343 (LSS)

                       Debtors.1                    Jointly Administered

                                                    Hearing Date: TBD

                                                    Objection Deadline:
                                                    August 4, 2021 at 4:00 p.m. (ET)

             FIFTH INTERIM FEE APPLICATION OF MORRIS, NICHOLS,
           ARSHT & TUNNELL LLP, AS BANKRUPTCY CO-COUNSEL FOR
        THE DEBTORS AND DEBTORS IN POSSESSION, FOR ALLOWANCE OF
        MONTHLY COMPENSATION AND FOR MONTHLY REIMBURSEMENT
         OF ALL ACTUAL AND NECESSARY EXPENSES INCURRED FOR THE
                PERIOD FEBRUARY 1, 2021 THROUGH APRIL 30, 2021

               In accordance with the Order Establishing Procedures for Interim Compensation

and Reimbursement of Expenses for Retained Professionals (D.I. 341) (the “Compensation

Order”), Morris, Nichols, Arsht & Tunnell LLP (“Morris Nichols”) hereby submits its fifth

interim fee application request, as bankruptcy co-counsel for the above-captioned debtors and

debtors in possession (the “Debtors”), for allowance of monthly compensation and for monthly

reimbursement of all actual and necessary expenses incurred for the period of February 1, 2021

through April 30, 2021 (the “Application Period”). Exhibits A, B, and C attached hereto, contain

certain schedules pursuant to the Appendix B Guidelines for Reviewing Applications for

Compensation and Reimbursement of Expenses Filed Under 11 U.S.C. § 330 by Attorneys in

Larger Chapter 11 Cases (the “UST Guidelines”).



1
    The Debtors in these cases, along with the last four digits of each Debtor’s federal EIN, are as
    follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
    address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
              In addition, Morris Nichols respectfully states as follows to address the questions

set forth under paragraph C.5 of the UST Guidelines:

              a. Did you agree to any variations from, or alternatives to, your standard or
                 customary billing rates, fees or terms for services pertaining to this
                 engagement that were provided during the application period? If so, please
                 explain. No.

              b. If the fees sought in this fee application as compared to the fees budgeted for
                 the time period covered by this fee application are higher by 10% or more, did
                 you discuss the reasons for the variation with the client? The fees sought
                 during the Application Period as compared to the fees budgeted for the
                 Application Period are not higher by 10% or more.

              c. Have any of the professionals included in this fee application varied their
                 hourly rate based on the geographic location of the bankruptcy case? No.

              d. Does the fee application include time or fees related to reviewing or revising
                 time records or preparing, reviewing, or revising invoices? (This is limited to
                 work involved in preparing and editing billing records that would not be
                 compensable outside of bankruptcy and does not include reasonable fees for
                 preparing a fee application.). If so, please quantify by hours and fees. No.
                 Morris Nichols reserves the right to seek such fees in subsequent
                 applications.

              e. Does this fee application include time or fees for reviewing time records to
                 redact any privileged or other confidential information? If so, please quantify
                 by hours and fees. No.

              f. If the fee application includes any rate increases since retention: (i) Did your
                 client review and approve those rate increases in advance? and (ii) Did your
                 client agree when retaining the law firm to accept all future rate increases? If
                 not, did you inform your client that they need not agree to modified rates or
                 terms in order to have you continue the representation, consistent with ABA
                 Formal Ethics Opinion 11–458? Effective January 1, 2021, Morris Nichols
                 implemented firm-wide rate increases. These rate increases are consistent
                 with the Engagement Letter, which provides that the rates included
                 therein are adjusted from time to time.




                                               2
                       Morris Nichols seeks approval for the following fee applications that were filed in

        the Application Period:

                                                         Certificate
     Fee                                                                                 Amount of
                 Period                       Total          of No        Amount of                  Amount of
Application                   Total Fees                                                 Expenses
               Covered by                   Expenses     Objection,      Fees Allowed                 Holdback
Filing Date,                  Requested                                                   Allowed
               Application                  Requested    Filing Date,       (80%)                    Fees Sought
Docket No.                                                                                (100%)
                                                         Docket No.
 5/25/2021       2/1/21-                                   6/10/2021
                              $108,092.50    $3,871.74                     $86,474.00    $3,871.74    $21,618.50
 D.I. 4973       2/28/21                                   D.I. 5296
 5/25/2021       3/1/21-                                   6/10/2021
                              $81,602.50     $1,942.95                     $65,282.00    $1,942.95    $16,320.50
 D.I. 5033       3/31/21                                   D.I. 5297
 6/30/2021       4/1/21-                                   7/16/2021
                              $127,497.50    $1,237.91                    $101,998.00    $1,237.91    $25,499.50
 D.I. 5457       4/30/21                                   D.I. 5607

 TOTAL                       $317,192.50    $7,052.60                     $253,754.00    $7,052.60    $63,438.50


                       WHEREFORE, Morris Nichols, in accordance with the Compensation Order,

        respectfully requests that the Court approve the full amount of fees and expenses requested in the

        above-referenced fee applications, payment by the Debtors of the amounts requested in such fee

        applications in full, and such other and further relief as is just and proper.



                                  [Remainder of the Page Intentionally Left Blank]




                                                           3
Dated: July 21, 2021          MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                              /s/ Paige N. Topper
                              Derek C. Abbott (No. 3376)
                              Andrew R. Remming (No. 5120)
                              Paige N. Topper (No. 6470)
                              Michelle M. Fu (No. 6661)
                              1201 North Market Street, 16th Floor
                              Wilmington, Delaware 19801
                              Telephone: (302) 658-9200
                              Facsimile: (302) 425-4664
                              Email: dabbott@morrisnichols.com
                                      aremming@morrisnichols.com
                                      ptopper@morrisnichols.com
                                      mfu@morrisnichols.com
                              – and –

                              WHITE & CASE LLP
                              Jessica C. Lauria (admitted pro hac vice)
                              1221 Avenue of the Americas
                              New York, New York 10020
                              Telephone: (212) 819-8200
                              Email: jessica.lauria@whitecase.com

                              – and –

                              WHITE & CASE LLP
                              Michael C. Andolina (admitted pro hac vice)
                              Matthew E. Linder (admitted pro hac vice)
                              Laura E. Baccash (admitted pro hac vice)
                              Blair M. Warner (admitted pro hac vice)
                              111 South Wacker Drive
                              Chicago, Illinois 60606
                              Telephone: (312) 881-5400
                              Email: mandolina@whitecase.com
                                     mlinder@whitecase.com
                                     laura.baccash@whitecase.com
                                     blair.warner@whitecase.com

                              Attorneys for the Debtors and Debtors in Possession




                               4
                CUMULATIVE COMPENSATION SUMMARY BY PROFESSIONAL

                                BOY SCOUTS OF AMERICA
                                  (Case No. 20-10343 (LSS))
                            February 1, 2021 through April 30, 2021


Name of Professional    Position of the Applicant, Area of           Hourly    Total          Total
                        Expertise, Number of Years in that           Billing   Billed         Compensation
                        Position, Year of Obtaining License          Rate      Hours
                        to Practice
Derek C. Abbott         Partner/Bankruptcy. Partner since 2003.        995          32.1          31,939.50
                        Joined firm as an associate in 1995.
                        Member of the DE Bar since 1995.
Donna L. Culver         Partner/Bankruptcy. Partner since 2003.        900              2.6        2,340.00
                        Joined firm as an associate in 1995.
                        Member of the DE Bar since 1995.
Andrew R. Remming       Partner/Bankruptcy. Partner since 2016.        875          96.4          84,350.00
                        Joined firm as an associate in 2008.
                        Member of the DE Bar since 2008.
Matthew B. Harvey       Partner/Bankruptcy. Partner since 2020.        850              0.9         765.00
                        Joined firm as associate from 2008 to
                        Sept. 2013; rejoined the firm as an
                        associate in Nov. 2014. Member of the
                        DE Bar since 2008.

Jennifer Ying           Partner/Intellectual Property. Partner         775              0.2         155.00
                        since 2019. Joined firm as an associate in
                        2011. Member of the DE Bar since
                        2010.
Daniel B. Butz          Special Counsel/Bankruptcy. Joined the         795              0.2         159.00
                        firm as an associate in 2002. Member of
                        the DE Bar since 2002.
Eric W. Moats           Associate/Bankruptcy. Joined the firm          595         130.7          77,766.50
                        as an associate in 2017. Member of the
                        DE Bar since 2017.
Matthew O. Talmo        Associate/Bankruptcy. Joined the firm          595              0.2         119.00
                        as an associate in 2016. Member of the
                        DE Bar since 2016.
Paige N. Topper         Associate/Bankruptcy. Joined the firm          560         123.5          69,160.00
                        as an associate in 2017. Member of the
                        DE Bar since 2017.
Jennifer A. Ward        Associate/Intellectual Property. Joined        560              0.1          56.00
                        the firm as associate from 2017.
                        Member of the DE Bar since 2017.
Name of Professional   Position of the Applicant, Area of         Hourly    Total          Total
                       Expertise, Number of Years in that         Billing   Billed         Compensation
                       Position, Year of Obtaining License        Rate      Hours
                       to Practice
Brett Turlington       Associate/Bankruptcy. Joined the firm        535              4.1        2,193.50
                       as an associate in 2019. Member of the
                       DE Bar since 2019.
Matthew W. Catron      Associate/Bankruptcy. Joined the firm        455          13.8           6,279.00
                       as a Certified Limited Practice Licensee
                       in 2020.
Tori L. Remington      Associate/Bankruptcy. Joined the firm        455          14.1           6,415.50
                       as a Certified Limited Practice Licensee
                       in 2020.
Byron Poland           Litigation Support                           350           0.1              35.00
Desiree M. Vale        Paralegal                                    345          41.5          14,317.50
Emily R. Malafronti    Paralegal                                    345          11.6           4,002.00
Megan R. Leyh          Paralegal                                    345          17.2           5,934.00
Vicki L. O'Neill       Paralegal                                    345          15.1           5,209.50
Theresa M. Naimoli     Legal Assistant                              335          17.9           5,996.50
Total                                                              607.30       522.3        $317,192.50
GRAND TOTAL: $137,192.50
BLENDED RATE: $607.30
ATTORNEY BLENDED RATE: $672.47




                                                 2
         CUMULATIVE COMPENSATION BY PROJECT CATEGORY
                     BOY SCOUTS OF AMERICA
                       (Case No. 20-10343 (LSS))
                 February 1, 2021 through April 30, 2021

Project Category                           Total Hours     Total Fees

Case Administration                                  9.0         4,909.50

Automatic Stay Matters                               3.6         2,360.50

Creditor Communications and Meetings                 6.3         4,146.50

Fee Applications (MNAT - Filing)                    23.6        11,081.00

Fee Applications (Others - Filing)                  60.3        25,793.50

Executory Contracts/Unexpired Leases                 2.3         1,368.50

Other Contested Matters                             74.4        50,953.00

Financing Matters/Cash Collateral                    2.9         2,117.50

Tax Matters                                          0.8           472.50

Insurance Matters                                    0.1            99.50

Court Hearings                                      89.5        53,656.00

Claims Objections and Administration                39.3        23,375.50

Plan and Disclosure Statement                      156.7       102,733.50

Litigation/Adversary Proceedings                    43.9        27,112.50

Professional Retention (MNAT - Filing)               0.3           206.50

Professional Retention (Others - Filing)             1.6           756.00

General Case Strategy                                5.9         5,078.50

Schedules/SOFA/U.S. Trustee Reports                  1.8           972.00
TOTAL                                             522.3      $317,192.50
        CUMULATIVE EXPENSE SUMMARY

            BOY SCOUTS OF AMERICA
              (Case No. 20-10343 (LSS))
        February 1, 2021 through April 30, 2021

Expense Category                     Total Expenses
Pacer                                         1,301.10

In-House Printing - black & white                 645.00

In-House Printing - color                         102.40
Photos/Art/Spec Duplicating-Out of
Office                                        1,853.69

Courier/Delivery Service                           61.74

Conference Calls                              2,020.16

Court Costs                                        75.00

Transcripts                                       833.60

Secretarial Overtime                               96.43

Computer Research - Westlaw                        58.48

Messenger Service                                   5.00
Grand Total Expenses                         $7,052.60
